United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  January 12, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60146
                           Summary Calendar


YI-YUAN HSU

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A73 109 339
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Yi-Yuan Hsu (“Hsu”), a native and citizen of Taiwan, has

petitioned this court for review of the order of the Board of

Immigration Appeals (“BIA”) affirming the decision of the

immigration judge (“IJ”) denying Hsu’s motion to reopen her

removal case.    Because the BIA summarily affirmed the IJ’s

decision without an opinion, the IJ’s decision is the final

agency determination for judicial review.     Soadjede v. Ashcroft,

324 F.3d 830, 831-32 (5th Cir. 2003).    The IJ concluded that,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-60146
                                 -2-

because Hsu remained in the United States beyond her date of

voluntary departure, she was not eligible for the adjustment of

status that she sought.    See 8 U.S.C. § 1229c(d); see also

Ogbemudia v. INS, 988 F.2d 595, 599-600 (5th Cir. 1993) (motion

to reopen may be denied “if the movant fails to establish a prima

facie case for the underlying substantive relief sought”).

     This court reviews the denial of a motion to reopen for

abuse of discretion, but if the denial rests on the IJ’s finding

that the alien is not eligible for relief, this court reviews for

legal error.    Ghassan v. INS, 972 F.2d 631, 637 (5th Cir. 1992).

This court defers to a government agency’s interpretation of its

own regulations, and the agency’s interpretation must be affirmed

unless “it is plainly unreasonable.”    United States v. Delgado-

Nunez, 295 F.3d 494, 496 (5th Cir. 2002).

     An alien who remains in the United States beyond the

authorized date of voluntary departure is ineligible for certain

forms of relief, including adjustment of status, for 10 years.

8 U.S.C. § 1229c(d).   It is undisputed that Hsu stayed beyond her

departure date.   Hsu’s contention that the IJ “could have”

reopened her case and vacated the prior order of voluntary

removal does not establish that the IJ abused her discretion by

not doing so.   Even if the IJ made a purely legal determination

based on 8 U.S.C. § 1229c(d), Hsu does not establish that the

IJ’s interpretation of the law was plainly unreasonable.

     Accordingly, the petition for review is DENIED.